Citation Nr: 0739911	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  05-15 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Roth, Associate Counsel


INTRODUCTION

The veteran had active service from February 1952 until 
January 1954.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida.


FINDINGS OF FACT

1.  Bilateral hearing loss was not shown in service or for 
many years thereafter, the evidence fails to establish a 
nexus between the veterans's hearing loss disability and 
service, and an organic disease of the nervous system was not 
manifest within one year of separation from service.  

2.  Tinnitus was not manifested in service; the current 
complaints of tinnitus are not shown to be related to an 
injury or disease in service. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, and may not be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 5103, 5103A, 5107(a) (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by service, 
and may not be presumed to have been incurred or aggravated 
therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Board notes that in addition to the criteria set forth 
above, service connection for impaired hearing is subject to 
the additional requirement of 38 C.F.R. § 3.385, which 
provides that  impaired hearing will be considered to be a 
disability only if at least one of the thresholds for the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; the thresholds for at least three of the 
frequencies are greater than 25 decibels; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 
(1993).

VA and private post service examination and treatment records 
indicate that the veteran has bilateral hearing loss and 
tinnitus.  In particular, a VA audiological examination in 
December 2003 confirmed that he has hearing loss as defined 
by 38 C.F.R. § 3.385.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
60
85
95
95
LEFT
40
55
80
100
100

Speech audiometry revealed speech recognition ability of 36 
percent in the right ear and of 40 in the left ear.

Moreover, the veteran also submitted private audiological 
evaluations dated 1983, 1996, and 2003.  Several of the 
private doctors noted that he had bilateral hearing loss.  
However, the audiological reports contain uninterrupted 
results of his pure tone threshold evaluation.  The Board 
notes that it is precluded from interpreting pure tone 
threshold results in order to determine the severity of the 
veteran's current hearing loss disability.  See Kelly v. 
Brown, 7 Vet. App. 471, 474 (1995) (holding that neither the 
Board nor the RO may interpret graphical representations of 
audiometric data).  Nonetheless, these examinations do 
indicate that the veteran complained of and sought treatment 
for hearing loss and tinnitus as early as 1983.  

Additionally, an examination preformed by Central Florida 
Speech and Hearing Center in November 2003 indicates that the 
veteran has a positive history of occasional bilateral 
tinnitus.  Therefore, the evidence of record reflects a 
current diagnosis of bilateral hearing loss and bilateral 
tinnitus. 

The veteran asserts that he was exposed to noise during basic 
training while qualifying on weapons and during additional 
training as a military policeman.  Service personnel records 
confirm his service with the military police; however, the 
service separation examination report does not reflect that 
hearing loss was tested but it is noted that his ears were 
normal.  By the veteran's own statements, he did not notice 
diminished hearing until the 1960s, nearly 10 years after 
discharge, suggesting that he had no complaints with respect 
to hearing loss or tinnitus while on active duty.

Next, the medical evidence does not reflect a nexus between 
the veteran's current hearing loss and active duty.  As noted 
above, by his own statements, and those of his spouse, he did 
not experience diminished hearing until the 1960s.  Even 
accepting that he is competent to report that his hearing was 
worsening in the 1960s, he is not competent to establish a 
medical nexus between his current hearing loss or tinnitus 
and active duty.

Of note, a hearing loss disability was not diagnosed until 
1983 (nearly 30 years after service separation); tinnitus was 
not reported until 2003 (some 50 years after discharge).  In 
this case, the Board emphasizes the multi-year gap between 
discharge from military service (1954) and initial reported 
symptoms related to hearing loss (a nearly 30 years) and 
tinnitus (some 50 years after discharge).  This evidence 
weighs against a finding that bilateral hearing loss and 
tinnitus have been present since active duty. Further, when 
he medical care in 1983, he did not report that his hearing 
loss was related to active duty service.  

The veteran's silence, when otherwise reporting his past 
medical history constitutes negative evidence.  As such, the 
evidence does not support the claim based on continuity of 
symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).  
Therefore, continuity of symptomatology has not been shown.

Furthermore, no competent evidence of record causally relates 
bilateral hearing loss or tinnitus to active service.  In 
January 1996, the veteran sought private medical care "to 
determine current status of hearing & to begin process of 
obtaining new aids."  While he reported a gradual decrease 
in hearing "over time," there was no particular time frame 
given.  Moreover, he did not relate his hearing loss to any 
incident of service, nor did the examining audiologist render 
such an opinion.

Next, in a November 2003 private audiological evaluation, the 
veteran reported that his primary responsibilities in the 
service were related to firing guns, demolition training, and 
infiltration course explosives.  He described hearing loss 
since the 1960s, greatly diminishing over the past several 
years.  He reported occasional tinnitus with 4/10 scale for 
aggravation.  

After an examination, the diagnosis was bilateral 
sensorineural hearing loss and rule/out retrocochlear 
pathology.  The audiologist recommended that the veteran 
should consult with a VA service officer to ascertain whether 
he should receive service connection for hearing loss and to 
seek further follow-up for retrochoclear pathology.  It 
appears that the veteran did, in fact, follow-up with VA care 
but no treating physician established a medical nexus between 
active duty service and hearing loss or tinnitus. Without any 
competent evidence linking the veteran's claims for service 
connection for bilateral hearing loss and tinnitus to 
service, the appeal must be denied.  

Additionally, the Board acknowledges the veteran's 
statements, and those of his spouse, asserting a relationship 
between his currently-diagnosed bilateral hearing loss and 
tinnitus, and active duty service.  The Board notes that the 
veteran is competent to report symptoms because this requires 
only personal knowledge, not medical expertise, as it comes 
to him through his senses.  Layno v. Brown, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues. See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

Moreover, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In 
adjudicating his claims, the Board must evaluate the 
veteran's credibility.  See Washington v. Nicholson, 19 Vet. 
App. 362, 368-69 (2005).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

While the Board acknowledges that the veteran and his spouse 
are competent to provide evidence of their own experiences, 
the fact that he did not complain of bilateral hearing loss 
or tinnitus within the first 3 decades after separation from 
service weighs heavily against the claims he now makes that 
he has had problems ever since service.  

Next, the Board has considered whether presumptive service 
connection is warranted under 38 C.F.R. § 3.309(a).  To be 
entitled to the presumption, such disease must become 
manifest to a degree of 10 percent or more within 1 year from 
the date of separation from service.  See 38 C.F.R. 
§ 3.307(a)(3).  As the evidence of record fails to establish 
any clinical manifestations of bilateral hearing loss or 
tinnitus within the applicable time period, the criteria for 
presumptive service connection have not been satisfied.  

In conclusion, the evidence of record fails to establish that 
the veteran's currently-diagnosed bilateral hearing loss and 
tinnitus was incurred in service.  As the preponderance of 
the evidence is against the claims, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in May 2004 that fully addressed 
all four notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claims and 
of the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the claimant was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against claims for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claims.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the veteran has not been afforded a VA 
audiological examination with respect to his service 
connection claims.  In determining whether the duty to assist 
requires that a VA audiological examination be provided or 
medical opinion obtained with respect to a veteran's claims 
for benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is an absence of in-service treatment and 
there is nothing in the record to indicate that the veteran 
sought any treatment for bilateral hearing loss or tinnitus 
until 1983, nearly 30 years after his separation from 
service.  In light of the above, the Board finds that an 
examination is not necessary to decide the claims.  See 38 
C.F.R. § 3.159(c)(4).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
service medical and personnel records and VA post service 
treatment and examination records.  The veteran submitted 
private treatment records from Mayo Clinic, Constance Brown 
Hearing and Speech Center, and Central Florida Speech and 
Hearing Center.  

Moreover, the claims file contains a statement from the 
veteran's spouse and his own statements in support of his 
claims.  The Board has carefully reviewed such statements and 
concludes that further evidence has not been identified that 
is not already of record.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied. 



____________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


